Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted June 22, 2022, wherein claim 16 is amended and new claim 34 is introduced.  This application is a continuation of US application 15/706604, now abandoned, filed September 15, 2017, which is a continuation of US application 14/631760, now abandoned, filed February 25, 2015, which is a continuation of US application 12/831131, now abandoned, filed July 6, 2010, which claims benefit of provisional applications 61/355025, filed June 15, 2010, and 61/223294, filed July 6, 2009, and is a continuation in part of US application 12/267602, now abandoned, filed November 9, 2008, which claims benefit of provisional applications 61/196046, filed October 14, 2008, 61/008407, filed December 20, 2007, and 61/002705, filed November 9, 2007.
Claims 16-25, 31, 32, and 34 are pending in this application.
Claims 16-25, 31, 32, and 34 as amended are examined on the merits herein.

Priority
Parent application 12/267602, of which this application is a continuation in part, as well as provisional applications 61/223294, 61/196046, 61/008407, and 61/002705, fail to provide written description of the claims as currently pending, as these applications do not describe an effect of the bacterial zwitterionic polysaccharide on the percentage of Foxp3+ T-cells.  Therefore the effective filing date of instant claims 16-33 is the filing date of provisional application 61/355025, filed June 15, 2010.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21, 23-25, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (PCT international publication WO02/45708, reference of record in previous action) in view of Head et al. (Reference of record in previous action) in view of Mazmanian et al. (NPL reference 395 included with PTO-1449 submitted December 8, 2020) in view of Li et al. (Reference of record in previous action) in view of Vandenbark et al. (PCT international publication WO2006/012641, reference of record in previous action) in view of Uhlig et al. (Reference of record in previous action)
The claimed invention is directed to a method comprising administering a zwitterionic bacterial polysaccharide to a subject in need of increasing the population of Treg cells expressing FoxP3.  Base claim 16 further specifies steps comprising orally or rectally administering to the subject a zwitterionic bacterial polysaccharide, wherein the polysaccharide increases the percentage of Foxp3+ T-cells in the mesenteric lymph nodes and/or intestinal compartment of the subject, and determining the population of Treg cells expressing FoxP3 in the subject.
Dependent claims 17-19 further define the subject as either having or not having colitis at the time of treatment.  Dependent claims 20-22 define the identity of the specific polysaccharide being administered.  Dependent claims 23, 24, 31, and 32 identify particular characteristics of the composition being administered and the schedule of administration.  Dependent claim 25 defines the condition being prevented or treated as ulcerative colitis.
Wang et al. discloses that certain zwitterionic polysaccharides alter immune cell function by inducing cytokines such as IL-10 and activating immune cells such as T-cells. (p. 2 lines 27-32) In a preferred embodiment the zwitterionic polysaccharide is PS A2 of B fragilis. (p. 4 lines 1-6) The reference further discloses a pharmaceutical composition for activating immune cells comprising this polysaccharide and a pharmaceutically acceptable carrier. (p. 5 lines 5-8) Wang et al. further discloses a method of treating or preventing Th1-responsive disorders including inflammatory bowel disease. (p. 6 line 27 – p. 7 line 7) Besides the specific B. fragilis A2 polysaccharide other zwitterionic bacterial polysaccharides can be used as well. (p. 16 lines 1-6) The dose of the polysaccharide administered can vary between 500 nanograms and 500 micrograms per kilogram of subject body weight, and can be determined with routine experimentation. (p. 37 line 30 – p. 38 line 7) Dosing intervals and duration of administration can also be determined by routine experimentation. (p. 38 lines 23-25) The polymer can be administered by various routes including parenteral routes as a preferred embodiment. (p. 40 lines 25-32) Effects of the polysaccharide include inducing IL-10 secretion, (p. 32 line 31 – p. 33 line 13) which is useful for treating conditions including inflammatory bowel disease.  The polymers stimulate host T-cells, (p. 35 lines 3-7) and treat Th1-specific disorders, (p. 35 line 25 – p. 36 line 3) of which inflammatory bowel disease is also considered to be an example.  With respect to the limitation requiring that the percentage of Foxp3+ T-cells is increased, this limitation merely recites the mechanism of action of the claimed method, and therefore does not differentiate the claims from the prior art method comprising administering the same compound to the same subject.
Wang et al. does not specifically disclose a method wherein the condition being treated is ulcerative colitis.  However, Head et al. discloses that ulcerative colitis is one of the two most common forms of inflammatory bowel disease. (p. 247 left column last paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the polysaccharides described by Wang et al. to a subject suffering from ulcerative colitis.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Wang et al. discloses treatment of inflammatory bowel disease generally, of which UC is a common subtype.  Such a disclosure would constitute a suggestion to apply the general teaching to specific patient populations disclosed in the art.
Wang et al. further does not specifically disclose a step of enterally, for example orally, administering the composition to a subject.  However, Mazmanian et al. discloses that the effect of B. fragilis PSA exerts its immunomodulatory properties when administered orally. (p. 110 left column last paragraph – right column second paragraph)
Furthermore Li et al. discloses that while administration of recombinant IL-10 has produced promising results in animal models of colitis, human trials of systemic injection of IL-10 were less effective. (p. 621 left column last paragraph – right column third paragraph) Systemic administration of IL-10 is seen to produce side effects and immunostimulation. (p. 621 right column last paragraph) The pharmacokinetics of IL-10 are also described as possible inadequate for action at the specific site of intestinal inflammation.  Li et al. further discloses that administration of bacteria secreting IL-10 has been used as a method for locally administering IL-10 to the bowel by the oral route. (p. 622 left column first paragraph) Gelatin microspheres containing IL-10 have also been administered rectally to treat colitis in an animal model. (p. 622 right column second paragraph)
Based on these secondary references, one of ordinary skill in the art at the time of the invention would have found it to be obvious to improve the process described by Wang et al. by orally or rectally administering the polysaccharide rather than administering it parenterally.  Specifically, Wang et al. discloses a prior art process that differs from the claimed invention in that the route of administration is parenteral rather than oral.  Furthermore Li et al. discloses that systemic delivery of IL-10 has been found to be difficult and problematic as a therapy for inflammatory bowel disease and that local delivery by oral or rectal administration is expected to constitute an improvement.  Finally, Mazmanian et al. discloses that B. fragilis PSA is effective when delivered orally, thereby indicating a likelihood of success in modifying the treatment described by Wang et al. to include oral administration.  Furthermore while Wang et al. discloses parenteral administration as preferred, the reference also generically discloses that any route of administration can be used.
With respect to the specific dosages and durations of administration described in instant claims 23, 31, and 32, one of ordinary skill in the art would have been able to determine the optimal dosage and duration to treat a particular disease with a particular polysaccharide, in view of the statement by Wang that such experimentation can be determined by routine experimentation.
With respect to the step of measuring expression of Foxp3 recited in claim 16, Wang et al. does not disclose a step of measuring expression of this gene.  However, Vandenbark et al. discloses methods of detecting an autoimmune disease in a subject, or assessing the efficacy of a therapy for an autoimmune e disease in a subject, comprising measuring the expression of Foxp3 in a biological sample taken from the subject. (p. 3 lines 16-27) Autoimmune diseases contemplated by this reference include inflammatory bowel disease, including both Crohn’s disease and ulcerative colitis. (p. 9 lines 3-10) Particularly, an increase in Foxp3 expression indicates that the therapy being monitored is having the desired effect. (p. 25 lines 13-19) Additionally, Uhlig et al. discloses that foxp3 is expressed in T-cells in tissues including the mesenteric lymph nodes and colon. (p. 5854 figure 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to measure the expression of Foxp3 in the mesenteric lymph nodes or colon of a subject treated by the method described by Wang et al.  One of ordinary skill in the art would have found this measurement step to have been obvious because of the suggestion by Vandenbark et al. to measure changes in Foxp3 expression to monitor the effectiveness of therapy for autoimmune diseases coupled by the disclosure by Uhlig et al. that Foxp3 is expressed in these tissues.
Therefore the invention taken as a whole is prima facie obvious.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. in view of Head et al. in view of Mazmanian et al. in view of Li et al. in view of Vandenbark et al. in view of Uhlig et al., as applied to claims 16-21, 23-25, 31, and 32 above, and further in view of Tzianabos et al. (Infection and Immunity 1994, reference of record in previous action)
The disclosures of Wang et al., Head et al., Mazmanian et al., Li et al., Vandenbark et al., and Uhlig et al. are discussed above.  Wang et al. further describes protection from abscess formation as one of the beneficial effects of the disclosed polysaccharides. (p. lines 8-11)  Wang et al. in view of Head et al. in view of Mazmanian et al. in view of Li et al. in view of Vandenbark et al. in view of Uhlig et al. does not disclose a method wherein the polysaccharide is PS B from B. fragilis.
Tzianabos et al. discloses that both PSA and PSB are zwitterionic polysaccharides of B. fragilis. (p. 4881 right column first paragraph, p. 4882 figure 1) Both of these polysaccharides were tested for their ability to protect against intra-abdominal abscess formation, (p. 4883 left column second paragraph) and seen to have a protective effect. (p. 4883 right column second paragraph) Chemical modification of polysaccharides indicated that this protective effect was associated with the presence of oppositely charged chemical moieties on the polysaccharides. (p. 4884 right column second paragraph – p. 4885 left column first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use other zwitterionic polysaccharides such as B. fragilis PSB in the method described by Wang et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Tzianabos et al. discloses that this other polysaccharide has the same chemical features and biological activity as PS A1.
Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted June 22, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejections.  Applicant argues that, as demonstrated by a number of figures cited in the response, the claimed method involves increasing the percentage of FoxP3-expressing cells in a subject, which is not described by Wang et al., and that the claimed treatment with a bacterial zwitterionic polysaccharide unexpectedly has a direct effect on the expression of FoxP3.
However, as described by MPEP 2145(II), “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” In the present case, it is already known in the art that the claimed zwitterionic bacterial polysaccharides can have beneficial effects on a subject, for example treating autoimmune disorders such as inflammatory bowel disease.  The fact that the present disclosure recognizes that this effect is mediated in part through FoxP3 expression in Treg cells does not render the claimed invention patentable, as the actual step of administering the bacterial zwitterionic polysaccharide is the same, and the subject population is defined generically as “a subject in need,” which is construed as including, for example, subjects suffering from inflammatory bowel disease.  The additional step of determining the population of Treg cells expressing Foxp3 in the subject overlaps with known diagnostic tests for autoimmune disease as described by Vandenbark et al.  As no unexpected benefit is demonstrated from combining the use of a zwitterionic bacterial polysaccharide to treat autoimmune disease with measuring Foxp3 expression in Treg cells for diagnosis and monitoring of autoimmune disease, the rejection is maintained.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 16, 17, 20, 21, 24, 31, and 32 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kasper et al. (US pre-grant publication 2010/0311686, cited in PTO-1449 submitted December 8, 2020)
Independent claim 16 is directed to a method of increasing the population of regulatory T-cells expressing FoxP3 in a subject in need thereof comprising administering to the subject a zwitterionic bacterial polysaccharide and then determining the population of FoxP3+ Treg cells in the mesenteric lymph nodes or intestinal compartment of the subject.  Note that claim 16 has been amended to no longer require that the treatment involve preventing or reducing the development of colitis in the subject.  Dependent claims 20 and 21 further specify the identity of the particular bacterial zwitterionic polysaccharide, for example B. fragilis PSA.  Dependent claim 24 specifies that the composition further comprises a pharmaceutically acceptable vehicle.  Dependent claims 31 and 32 further specify that the composition be administered to a subject for at least one day or at least five days.
Kasper et al. discloses nutraceutical compositions comprising isolated B. fragilis capsular PSA, intended to prevent or treat multiple sclerosis. (p. 1 paragraph 9) As these compositions are described as nutraceuticals, they are clearly intended for oral administration.  Kasper et al. further describes adding the polysaccharide to foods which could reasonably be considered to be a pharmaceutically acceptable vehicle according to claim 24. (p. 3 paragraph 26) Kasper et al. further describes administering a dose of 50-100 µg of PSA to mice every three days, meeting the dose limitation in claim 23. (p. 4 paragraph 35) Administration daily, for an indefinite period of time, is disclosed. (p. 4 paragraph 36) In example 8 on p. 10, mice were orally administered 50 or 100 µg purified PSA every three days, for a period of longer than five days. (p. 10 paragraph 82, also figure 5) PSA treated mice were also assayed for FoxP3+ Treg cells in the mesenteric lymph nodes, meeting the requirements of the “determining the population” step recited in present claim 16.  Therefore Kasper et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21, 24, 25, 31, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kasper et al. (US pre-grant publication 2010/0311686, cited in PTO-1449 submitted December 8, 2020) in view of Vandenbark et al. (PCT international publication WO2006/012641, reference of record in previous action) in view of Uhlig et al. (Reference of record in previous action)
The disclosure of Kasper et al. is discussed above.  While Kasper et al. is described above as anticipating the claimed invention, even if the claims were interpreted or amended in such a way as to not encompass administering the composition to a mouse, or to disclose a step of determining the population of Treg cells expressing FoxP3 in the subject, Vandenbark et al. discloses methods of detecting an autoimmune disease in a subject, or assessing the efficacy of a therapy for an autoimmune disease in a subject, comprising measuring the expression of Foxp3 in a biological sample taken from the subject. (p. 3 lines 16-27) Autoimmune diseases contemplated by this reference include inflammatory bowel disease, including both Crohn’s disease and ulcerative colitis, as well as multiple sclerosis and experimental autoimmune encephalomyelitis. (p. 9 lines 3-10) Particularly, an increase in Foxp3 expression indicates that the therapy being monitored is having the desired effect. (p. 25 lines 13-19) Vandenbark et al. further discloses that FoxP3 is predominantly expressed in Treg cells. (p. 11 liens 3-10) Additionally, Uhlig et al. discloses that foxp3 is expressed in T-cells in tissues including the mesenteric lymph nodes and colon. (p. 5854 figure 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method described by Vandenbark et al. to monitor the effectiveness of a therapy as described by Kasper et al.  One of ordinary skill in the art would have seen the disclosure of Vandenbark et al. as suggesting this step because Vandenbark et al. discloses measuring FoxP3+ expression in Treg cells in order to monitor the effect of therapy for conditions such as multiple sclerosis.
Regarding claims 18, 19, and 25, Vandenbark et al. also discloses a method for inhibiting an autoimmune disease comprising administering to a subject in need thereof a therapeutically effective amount of a composition that increases FoxP3 expression. (p. 3 lines 10-12) 
it would additionally have been obvious to one of ordinary skill in the art at the time of the invention to administer B. fragilis PSA to a subject in order to treat inflammatory bowel disease, for example ulcerative colitis.  Specifically, one of ordinary skill in the art would have found this to be obvious because Vandenbark et al. discloses that inflammatory bowel disease is an autoimmune disease that can be treated by therapies that increase FoxP3 expression, thereby suggesting using oral B. fragilis PSA to treat these conditions in addition to multiple sclerosis.
Therefore the invention taken as a whole is prima facie obvious.

With respect to any alleged finding of unexpected results, it is observed that Kasper et al. already discloses the link between B. fragilis PSA and FoxP3 expression in Treg cells, and Vandenbark et al. already discloses the connection between FoxP3 and treatment of autoimmune disease such as IBS.  Therefore any discovery of a link between PSA, IBS, and FoxP3 is not unexpected.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kasper et al. in view of Vandenbark et al. in view of Uhlig et al. as applied to claims 16-21, 24, 25, 31, 32, and 34 above, and further in view of PCT publication WO2009/149149 to Kasper et al. (Reference included with PTO-1449 submitted December 8, 2020, herein referred to as Kasper et al. ‘149)
The disclosures of Kasper et al., Vandenbark et al., and Uhlig et al. are discussed above.  Kasper et al. in view of Vandenbark et al. in view of Uhlig et al. does not disclose a method comprising administering B. fragilis PSB.
Kasper et al. ‘149 discloses a method of treating or preventing an immune-relevant disease comprising modulating a commensal microbiota population in a subject in need thereof. (p. 7 paragraphs 11-12) Kasper et al. ‘149 also discloses administering a probiotic to modulate commensal bacterial populations. (p. 13 paragraph 24) Immune-relevant diseases include multiple sclerosis and Crohn’s disease. (p. 14 paragraph 28) The bacteria modulated by the invention include capsular polysaccharides such as PSA and PSB. (p. 12 paragraph 22)
It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to administer a probiotic microorganism expressing PSB to a subject being treated by the method of Kasper et al. for multiple sclerosis.  One of ordinary skill in the art would have seen the disclosure of Kasper et al. ‘149 as also suggesting administering this therapeutic agent to this subject population.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/28/2022